DETAILED ACTION
This notice is in response to the amended claims filed on 01/10/2022 for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of the Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1, 9, 17, and 24 have been amended.
Claims 2-3, 10-11, 18-19, and 25-26 have been cancelled.
Claims 1, 4-9, 12-17, 20-24, and 27-30 are pending.

Allowable Subject Matter
Claims  1, 4-9, 12-17, 20-24, and 27-30 are allowed. The following is an examiner’s statement of reasons for allowance (in accordance with MPEP 1302.14): The primary reason for allowance of the foregoing claims in the inclusion of a limitation in the independent claim which is not found in prior art references. Specifically: amended claim 1 recites, inter alia, “generating the authentication response message that includes the standard authentication failure error code that indicates that the SQNN of the received authentication request message is not in the valid range comprises generating the authentication response message to include a synchronization failure error code in response to determining that the random value (RAND) included in the received authentication request message does not match another random value (RAND) stored in the memory of the wireless device; and generating the authentication response message to include the authentication failure error code in a way so that is it not possible to differentiate 
Art found of record, e.g., the previously cited combination of Zhang (US20090267730) and Connery et al. (US6311276) teach a system for determining whether a network entity is an adversarial entity in response to determining the MAC is valid and the SQN is invalid (see, e.g., as particularly detailed in the Final Office Action dated 11/23/2021), and further teaches returning a synchronization error code message (see, e.g., Zhang at [0050]). However, the combination of Zhang and Connery fail to teach generating the authentication response to indicate a MAC error code in response to determining that the RANDs match – particularly recited as generating the authentication response message to include the authentication failure error code in a way so that is it not possible to differentiate the targeted wireless device from other wireless devices as there is no differentiating error code comprises generating the authentication response message to include a "MAC Failure" error code in response to determining that the random value (RAND) included in the received authentication request message matches another random authentication challenge value stored in the memory of the wireless device.
Other prior art of record, e.g., Zhao et al. (US20100011220) discloses a system for detecting replay attacks during an AKA procedure, comprising testing the MAC and the SQN, and providing a response message, (see, e.g., abstract, [0084], [0056]), but fails to compare RAND values, and respond to a RAND match with a MAC failure message. Liu et al. (US20200068391) teaches a system for detecting replay attacks by comparing stored random values against received 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of the invention of the present application claim 1 at or before the time it was filed. Independent claims 9, 17, and 24 similarly have been amended to recite language directed to the aforementioned subject matter. Dependent claims 4-8 (of claim 1) 12-16 (of claim 9), 20-23 (of claim 17), and 27-30 (of claim 24) incorporate the limitations of their parent claim, and are allowable for at least the same rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
21. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                          

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438